BEATTY, Justice
(concurring specially):
I concur specially in the majority’s decision only to underscore and make clear the purpose for which the offered evidence regarding the center-pivot irrigation system may be admitted: The possibility of the use of the center-pivot irrigation system on the five lots together may be used to show that the value of Lot B, immediately prior to the taking, was enhanced. However, this evidence should not be admitted for the purpose of showing that the value of that part of Lot B which remained after the taking was diminished because it can no longer be used with the center-pivot system. See Campbell v. United States, 266 U.S. 368, 45 S.Ct. 115, 69 L.Ed. 328 (1924). The owner of Lot B is entitled only to the difference between the value of the lot immediately before the taking and the value of the part remaining after the taking. McArdle v. State, 408 So.2d 491 (Ala.1981). It is the land’s value because of its possible use with the center-pivot system that may be determined. The owner may not show the value of the land with the center-pivot system installed. I believe that is the point the Court of Civil Appeals was trying to make.
MADDOX, J., concurs.